DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election of Group III invention, and species election of the further mutation of a Q131G substitution filed on 01 August 2022 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the elections have been treated as an election without traverse (MPEP § 818.03(a)).
Currently, claims 14-27 are pending, and claims 14, 19 and 21-23 are under consideration. Claims 15-18, 20 and 24-27 are withdrawn from further consideration as being drawn to a non-elected invention/species.  
Note, “[and 21-27]” in the last Office Action was an inadvertent mistake (should have been deleted).  

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 8/1/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. applications 16/360,793 filed on 3/21/2019; 15/901,545 filed on 2/21/2018; and 14/905,352, which is a national stage entry of PCT/EP2014/064283 with the international filing date of 07/04/2014, which is acknowledged.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 is indefinite for the recitation “a construct comprising: (a) …, and (b) …” because it is unclear what “a construct” is meant, i.e., does it mean that the two parts are covalently connected or fused, or are conjugate or complex without covalent connection, for example.  The claim is further indefinite for the recitation “(a) a mutated human IL-1 cytokine characterized by a reduced activity” because it is unclear what “a reduced activity” is meant or which activity of the IL-1 is reduced.  The claim is further indefinite for the recitation “(b) a targeting moiety, the targeting moiety being an antibody or antibody-like molecule and wherein the targeting moiety restores activity of the mutated human IL-1 cytokine on target cells” because it is unclear 1) what such a targeting moiety is, and what is being targeted; and 2) what “antibody-like molecule” is meant or encompasses.  Neither the specification nor the claim defines the term.  The metes and bounds of the claim, therefore, cannot be determined.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 14, 19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 14, 19 and 21-23 are directed to a composition comprising a construct comprising: (a) a mutated human IL-1 cytokine having a reduced activity and Q148G substitution and one or two additional amino acid substitutions, and (b) a targeting moiety, being an antibody or antibody-like molecule, wherein the targeting moiety restores activity of the mutated human IL-1 on target cells, while the target of the targeting moiety is not defined (claims 14, 21 and 22, for example); or wherein the targeting moiety is directed to HER2 (claims 19 and 23, for example).  Thus, the claims encompass unspecified and unlimited number of targeting moieties (claims 14, 21 and 22, for example); and structurally unspecified and unlimited number of “antibody-like molecule” targeting moieties to HER2 (claims 19 and 23, for example) that restores activity of the mutated human IL-1 on target cells.  Note, regarding “the targeting moiety being an … antibody-like molecule” (claim 14, for example), since neither the specification nor the claim defines “antibody-like molecule”, it could be structurally and/or functionally like an antibody.  Thus, the term is interpreted as a functional equivalent of an antibody, i.e., anything (targeting, not clear what) that restores activity of the mutated human IL-1 on target cells, given broadest reasonable interpretation.  According to the specification, “[A] "targeting moiety" as used here is a binding molecule that can direct the fusion protein towards a binding site on a cell that is expressing a receptor for the IL-1 family member, by specific interaction between the binding site and the binding molecule. In one preferred embodiment, said binding molecule is a small compound, specifically binding to a molecule situated on the outside of the cell. In another preferred embodiment, said molecule is a sugar structure, directed towards a lectin-like molecule expressed on the cell wall. In another preferred embodiment said binding molecule is a peptide, targeting the tumor or inflammation environment. … In still another preferred embodiment, said binding molecule is a protein comprising a binding domain. This includes, but is not limited to carbohydrate binding domains …, lectin binding proteins, heavy chain antibodies (hcAb), single domain antibodies (sdAb), minibodies …, … (VHH), … (VNAR), affibodies …, … (DARPins) …, anticalins …, knottins … and engineered CH2 domains …. Preferably, said targeting moiety consists of a single polypeptide chain and is not post-translationally modified. Even more preferably, said targeting moiety is a nanobody” (page 5, 3rd paragraph), which reads on a functional equivalent with any structure.  However, regarding the "targeting moiety", the specification merely discloses two targeting antibodies: the 4-10 nanobody directed against the murine leptin receptor; and the anti-Her2 nanobody 1R59B (page 7, 1st paragraph, for example); and regarding “the targeting moiety is directed to HER2”, the specification merely discloses one antibody (1R59B).  No other "targeting moiety", HER2 “targeting moiety", or “antibody-like molecule” meeting the limitations of the claims is ever disclosed or particularly described in the specification.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991).   
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, the specification merely discloses two targeting antibodies (to the murine leptin receptor and Her2, respectively).  In addition, there is no way to predict the structure of a targeting antibody or “antibody-like molecule” directed to whatever (claim 14, for example) or directed to HER2 (claims 19 and 23) that restores activity of the mutated human IL-1 on target cells.  As such, a skilled artisan cannot envision the detailed chemical structure of the encompassed targeting moiety, and the claimed construct, therefore, conception is not achieved regardless of the complexity or simplicity of the method of making an antibody, a small molecule, a peptide, etc..  Accordingly, the specification does not provide adequate written description for the broad genus as claimed.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the targeting moiety being an antibody to HER2 (elected), but not the full breadth of the claims (“a targeting moiety, … being an antibody or antibody-like molecule … restores activity of the mutated human IL-1 cytokine on target cells”, or “the targeting moiety is directed to HER2”) meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 14, 19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-11 of U.S. Patent No. 9,932,409. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-6 and 8-11 of ‘409 patent are drawn to a composition comprising a fusion protein comprising: (1) a mutated human IL-1 cytokine characterized by a reduced activity as compared to wild type human IL-1 cytokine, wherein the mutation is one or two amino acid substitutions selected from the group consisting of R120G, Q131G, L145A, H146A, L147A, Q148G, F162A, Q164E, and K208E, … and (2) a targeting moiety comprising a variable domain of camelid heavy chain antibodies (VHH), wherein the targeting moiety restores activity of the mutated human IL-1 cytokine on target cells (claim 1, for example); wherein the mutated human IL-1 comprises Q131G and Q148G (claim 8) or Q148G and K208E (claim 10); and/or wherein said targeting moiety is directed to Her2 (claims 6, 9 and 11, for example).  Thus, although the scope of the inventions in the patent and the present application is different, they share the same inventive concept.  Therefore, the conflicting claims are not patentably distinct from each other.  
  
Claims 14, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 21 and 23 of copending Application No. 15/901,545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:  
Claims 14, 21 and 23 of ‘545 application are drawn to a method of treatment with a composition comprising a fusion protein comprising: (1) a mutated human IL-1 cytokine characterized by reduced activity comprising a single or double amino acid substitution selected from one or two of R120G, Q131G, L145A, H146A, L147A, Q148G, F162A, Q164E, and K208E, and (2) a targeting moiety that is a variable domain of heavy chain antibody (VHH) directed to a marker expressed on a human IL-IRI and/or IL-IRacP-expressing T cell, wherein the activity of the mutated human IL-1 cytokine is restored on cells expressing the marker recognized by the targeting moiety (claim 14, for example); wherein the mutated human IL-1 comprises Q131G and Q148G (claim 21) or Q148G and K208E (claim 23).  Thus, claims 14, 21 and 23 of ‘545 application anticipate the present claims 14, 21 and 22.  Therefore, the conflicting claims are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 18 and 19 of copending Application No. 16/360,793 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:  
Claims 14, 18 and 19 of ‘793 application are drawn to a composition comprising a fusion protein comprising: (1) a mutated human IL-1 cytokine characterized by reduced binding affinity for the human IL-1 receptor as compared to wild type human IL-1 cytokine, wherein the mutation is one or two amino acid substitutions selected from the group consisting of R120G, Q131G, L145A, H146A, L147A, Q148G, F162A, Q164E, and K208E, and (2) a targeting moiety directed against a human CD8 molecule, wherein the targeting moiety restores the binding affinity of the mutated human IL-1 cytokine for the IL-1 receptor on target cells (claim 14); wherein the mutated human IL-1 comprises Q131G and Q148G (claim 18) or Q148G and K208E (claim 19).  Note, although the independent claim 14 does not specify that “the targeting moiety being an antibody or antibody-like molecule” as recited in the present claim 14, “antibody-like molecule” can be interpreted being any functional equivalent.  Thus, claims 14, 18 and 19 of ‘793 application anticipate the present claims 14, 21 and 22.  Therefore, the conflicting claims are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/24/22